DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on June 25, 2021.  Currently claims 1 and 4 remain in the examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,604,995 B2 to Hammad (previously cited, hereinafter “Hammad”).
Regarding claim 1, Hammad teaches an apparatus 200 for use with contactless reader 120 (see figure 3 or main figure) comprising a pair of panel portions 220 and 210; a hinge portion 215 defining an axis 215 from which each other panel portions can open (see figure 3) and close (see figure 4); a near filed communication tag 212 (col. 3, lines 62+) coupled to one of the panel portions 210; a shield 225 coupled to the other panels portions 220 (col. 7, line 18+); and when the device 200 is in open position it can be read by the reader (col. 7, line 31+); and when it is in .

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,604,995 B2 to Hammad.  
	The teachings of Hammad have been discussed above.  
Hammad, however, fails to specifically teach or fairly suggest that two panels are coupled to one another by a frangible joint.  
Hammad further teaches that the hinge 215 may be configured to have both panels connected via the hinge.  The panels can be in open or closed position (col. 8, line 1+). 
It is the Examiner’s opinion that the hinge 215 of Hammad and the frangible joint presented in claim 4 in the instant appellation are functionally equivalent devices in that they .  

Response to Arguments
8.	Applicant's arguments filed on June 25, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the claimed invention is related to greeting card, and the embodiment of Hammad is a smart card.  Hammad’s embodiment includes debit card, credit card, etc. etc. which may be a simple plastic card.  Perhaps applicant should incorporate the limitation of “greeting card” in the claims.
	Secondly, Applicant’s argument with respect to frangible joint is not persuasive.  It is the Examiner’s position that the joint (or hinge) of Hammad reads on the frangible joint.  Moreover, Applicant’s position that they are different should also be incorporated into the claims.  
	In view of the above, the rejection made in the previous Office Action is maintained, and this Office Action is made final.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
August 26, 2021